Citation Nr: 0712234	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-26 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected post traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.



Procedural history

The veteran served on active duty in the United States Army 
from August 1969 to March 1972.  Service in the Republic of 
Vietnam is indicated. 

In a May 2004 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for PTSD.  Later 
that month the veteran filed a notice of disagreement with 
the RO and elected the Decision Review Officer (DRO) process.  
A DRO conducted a de novo review of the claim and rendered a 
decision in November 2004 which granted service connection 
for PTSD; a 30 percent disability rating was assigned.  The 
veteran indicated his dissatisfaction with this rating in a 
subsequent notice of disagreement filed in March 2005.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  He subsequently perfected an appeal as to this 
issue.

Issues not on appeal

In the above mentioned May 2004 decision, the veteran was 
awarded service connection for hearing loss and tinnitus, 
each evaluated as 10 percent disabling.  A claim of 
entitlement to service connection for lipomas was denied in 
the same decision.  The veteran has not, to the Board's 
knowledge, expressed dissatisfaction with those decisions.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].




REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary and procedural 
development.  

The record reflects that the veteran was receiving ongoing 
clinical treatment for PTSD when the reports abruptly stop.  
These records may be crucial in deciding the veteran's claim, 
therefore, the RO should make reasonable efforts to obtain 
them.  See 38 U.S.C.A. § 5103A.

A review of the record reveals that the veteran's last VA 
examination for PTSD was conducted in October 2004, almost 
three years ago.  VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous evaluation where 
necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2006).  Because the current level of the veteran 
disability is unclear, the Board believes that another 
examination is necessary.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should contact the veteran and 
ask that he identify any recent medical 
examination, hospitalization or treatment 
records pertaining to his service-
connected PTSD.  Any such records should 
be obtained, to include updated VA 
treatment records after March 2004, to 
the extent possible.  Any records so 
obtained should be associated with the 
veteran's VA claims folder.

2.  VBA should make arrangements for the 
veteran to be examined by an appropriate 
specialist for the purpose of addressing 
the current severity of his PTSD.  The 
veteran's VA claims folder, including a 
copy of this REMAND, must be made 
available to the examiner.  The examiner 
should describe all symptomatology due to 
the veteran's service-connected PTSD.  
Any diagnostic testing deemed to be 
necessary by the examiner should be 
accomplished.  The report of the 
examination should be associated with the 
veteran's VA claims folder.

3.  After taking any further action it 
deems necessary, VBA should then 
readjudicate the veteran's claim for 
entitlement to an increased rating for 
service-connected PTSD.  If the benefits 
sought on appeal remain denied, VBA should 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


